DETAILED ACTION
Claims 1-15 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Arguments
The Applicant argues (see pages 10-11) that it would not have been obvious to modify Hassan by Kho as suggested in the Office Action. Hassan is generally directed to "techniques for remotely managing computing and telecommunication devices." Kho, in contrast, is directed to storage performance and is simply not concerned with diagnostics.
In response to applicant's argument that Kho is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Hassan concerns monitoring network connectivity, monitoring network congestion, or ascertaining whether the service provider network 106 is reachable (Hassan, see fig. 7; see paragraph 0096). Kho concerns mitigating network congestion and monitoring data packets in a network (Kho, see abstract; see col. 2, lines 35-51; see claim 1). It is clear the both Hassan and Kho are directed to the field of network performance, which is a problem with which the Applicant is concerned (see Applicant’s abstract). Hence, Hassan and Kho are in the same field of endeavor. 
Additionally, the Applicant’s specification discussed U.S. Patent No. 8,874,741 ("Hassan et al") (Patent Number of U.S. PGPub 2011/0125898) and U.S. Patent No. 6,041,351 ("Kho") (see specification page 5, lines 5-21), which indicates that both Hassan and Kho are pertinent to the particular problem with which the applicant was concerned.
Hence, the combination of Hassan and Kho is proper and one of ordinary skill in the art would be motivated to combine Hassan and Kho to increase performance and capability of network and communications equipment (Kho, see col. 1, lines 18-23).

The Applicant argues (see page 12), with respect to claim 1, that Kho therefore does not disclose creating a third packet and then sending the first packet to the server. Instead, Kho discloses sending the first packet to the server prior to creating the third packet.
In response to the Applicant’s argument, the Examiner respectfully disagrees. Figs. 3A, 3C and fig. 4A of Kho clearly shows filling packet with data, FIFO index and difference data and putting data into front of FIFO (creating the third data unit) and then the packet from the FIFO (sending third data units) is sent. Note that the packet is filled with data (first data unit) and it is transmitted over the network to be received and processed. Thus, both the filled data (first data unit) and the packet (third data unit) are sent. Thus, Kho teaches “and then sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network” (Kho, see figs. 3A-4B; see col. 5, lines 1-19).
Additionally, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. PGPub 2011/0125898) in view of Kho (U.S. Patent No. 6041351) further in view of Verzun et al. (U.S. PGPub 2016/0219024) is made in view of the amendments made claims 1 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1, 13 and 15 satisfy the Step 1 because the claims are a process, machine and article of manufacture respectively.
In Step 2A prong 1, the claim 1 recites “calculating a data-unit-value for each of the plurality of data units…identifying a first data unit and a second data unit… creating a third data unit…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human utilizes a function to calculate values in the mind. A human compares data to identify data that are similar and calculate or form a third data or result based on the identification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claims 13 and 15 require similar limitations and therefore, claims 13 and 15 are also directed to the abstract idea.
In Step 2A prong 2, the judicial exception is not integrated into a practical application because processor and computer system are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims also recite the additional step of “sending the first data unit and the third data unit…”. However, this step is an insignificant extra-solution activity (e.g. mere transmission of data) in conjunction with the abstract idea. Adding insignificant extra-solution activity to the judicial exception is not enough to qualify as “significantly more”. The claims also recite “the local area network…user-device.. gateway device”. However, the local area network including the user-device and gateway device is merely recited to indicated what the diagnostic data pertains to. Therefore, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer system and processor are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. The elements “the local area network…user-device.. gateway device” are also well-understood, routine and conventional as evidenced by King (U.S. PGPub 2010/0100930)(King, see paragraph 0004 where the conventional LAN… database computers, server computers, routers and Internet gateways also connect to the LAN). In regards to the “sending” step in the claims, the courts have recognized that receiving or transmitting data over a network is well‐understood, routine, and conventional (see MPEP 2106.05(d)). These well‐understood, routine, and conventional elements or functions do not amount to significantly more than the judicial exception.
Regarding claims 2-12 and 14, claims 2-12 and 14 recite the additional elements “plurality of packets conforming…”, “plurality of Beacon packets…”, “identifying…”, “creating…”, “sending…”, “calculating…”, “discounting…”, “inspecting…”, “receiving…”, “generating…” and “performing local area network performance analysis…”. However, these elements are mere information (“packets”/”Beacon packets”), mental processes (“identifying…”, “creating…”, “calculating…”, “discounting…”, “inspecting…”, “generating…” and “performing…analysis…”) and well-understood, routine and conventional functions (“receiving…”/ “sending…”). Therefore, claims 2-12 and 14 do not add meaningful limitation to the abstract idea. The elements recited in claims 1-15, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-15 are not eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. PGPub 2011/0125898) in view of Kho (U.S. Patent No. 6041351) further in view of Verzun et al. (U.S. PGPub 2016/0219024).

Regarding claims 1, 13 and 15, Hassan teaches A method of processing local area network diagnostic data obtained in respect of a local area network, the local area network having at least one user-device located therein operable to communicate via a local area network gateway device with one or more remote devices in a communications network outside the local area network, (Hassan, see figs. 1-3b; see paragraph 0020 where home router 102 serves as a gateway to the service provider network 106 for other devices 114 of the home network 104…; see paragraph 0017 where devices being managed belong to a local or personal network (hereinafter "home network") and are managed through a router of that home network...)
the local area network diagnostic data comprising a plurality of data units carrying data relating to performance characteristics of the local area network, (Hassan, see fig. 7; see paragraph 0039 where The status report includes performance metrics associated with the home router 102, with devices 114, and with other aspects of the home network 104. The schema includes information associated with configurations and versions of various modules and processes of the home router 102 and devices 114. The status reports and schemas may be created on a pre-determined basis, such as every n time units by module(s) of the home router 102 and/or devices 114...)
the plurality of data units comprising fields having field-values stored therein, the method comprising: (Hassan, see fig. 7; see paragraph 0039 where The status report includes performance metrics associated with the home router 102, with devices 114, and with other aspects of the home network 104. The schema includes information associated with configurations and versions of various modules and processes of the home router 102 and devices 114. The status reports and schemas may be created on a pre-determined basis, such as every n time units by module(s) of the home router 102 and/or devices 114...)
However, Hassan does not explicitly teach calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit;
identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values,
the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit;
in response to such an identification, creating a third data unit; and then
sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network.
Kho teaches calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values, (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
in response to such an identification, creating a third data unit; and then (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO...If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data...If processor 100 decides NO in step 219, that insignificant data difference, then packet is filled 221 with FIFO index and difference data.; see col. 5, lines 25-52)
sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network. (Kho, see figs. 3A-4B; see col. 5, lines 1-19 where Then, packet is sent 223 by processor 100 to processor 101 over network [C]...transmitted packet is received from network [C], and unpacked...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan and Kho to provide the technique of calculating a data-unit-value for each of the plurality of data units, the data-unit-value for a data unit being calculated according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit, identifying a first data unit and a second data unit from the plurality of data units as being similar according to predetermined criteria in dependence on a comparison of respective data-unit-values, the second data unit having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit, in response to such an identification, creating a third data unit and then sending the first data unit and the third data unit from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network of Kho in the system of Hassan in order to reduce the cost for reducing network traffic and thereby increasing performance and capability of network and communications equipment (Kho, see col. 1, lines 18-23).
However, Hassan-Kho does not explicitly teach comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit
Verzun teaches comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit (Verzun, see figs. 113A-113B fields values within the created SDNP packet; see paragraph 1257 where an SDNP packet (third data unit) is prepared...then scrambles the data from former packet 1388 to create data string 1391, adds SDNP preamble 1399A to create SDNP packet 1392, and then encrypts the entire packet, except for the SDNP preamble, to create scrambled, encrypted payload 1393A, which in turn is loaded into SDNP packet 1374B with source address “IP Addr TB” and destination address “IP Addr MF”, ready for routing.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho and Verzun to provide the technique of a third data unit comprising at least one field containing a field-value indicative of the first data unit and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit of Verzun in the system of  Hassan-Kho in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security (Verzun, see paragraph 0001).

Regarding claim 2, Hassan-Kho-Verzun teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of packets conforming to a predetermined version of a network protocol. (Hassan, see fig. 1; see paragraph 0032 where Packets transmitted across the network tunnels are encrypted according to the IPSec protocol suite by a VPN client of the home router 102 or of a device 114 of the home network 104 and the network...tunnels 108 are thus considered IPSec tunnels. In other embodiments, Secure Socket Layer (SSL) or Transport Layer Security (TLS) may be used in place of or in addition to the IPSec protocol)

Regarding claim 3, Hassan-Kho-Verzun teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of packets conforming to a predetermined wireless networking protocol. (Hassan, see fig. 1; see paragraph 0021 where Communications between the devices 114 of the home network 104 may be wired, wireless…; see paragraph 0024 where Wi-Fi connections…; see paragraph 0062 where the device 114 utilizes a wireless interface, such as a Wi-Fi, Bluetooth, Wi-Max, or DECT interface to contact and connect to the home router 102...)

Regarding claim 5, Hassan-Kho-Verzun teaches further comprising: identifying a plurality of sets of data units from the local area network diagnostic data obtained in respect of the local area network, each set comprising a first data unit and a second data unit identified as being similar in dependence on a comparison of their respective data-unit-values, (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
the second data unit of a set having at least one field-value stored in at least one field which differs from a corresponding field-value stored in at least one corresponding field of the first data unit of the set; (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
in response to each such identification, creating a third data unit (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO...If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data...If processor 100 decides NO in step 219, that insignificant data difference, then packet is filled 221 with FIFO index and difference data.; see col. 5, lines 25-52)
comprising at least one field containing a field-value indicative of the first data unit of the set and at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit of the set; and (Verzun, see figs. 113A-113B fields values within the created SDNP packet; see paragraph 1257 where an SDNP packet (third data unit) is prepared...then scrambles the data from former packet 1388 to create data string 1391, adds SDNP preamble 1399A to create SDNP packet 1392, and then encrypts the entire packet, except for the SDNP preamble, to create scrambled, encrypted payload 1393A, which in turn is loaded into SDNP packet 1374B with source address “IP Addr TB” and destination address “IP Addr MF”, ready for routing.)
sending updated local area network diagnostic data from the local area network for local area network performance analysis at a remote network diagnostic device in the communications network outside the local area network, the updated local area network diagnostic data comprising the first data unit of each set and the third data unit created in respect thereof. (Kho, see figs. 3A-4B; see col. 5, lines 1-19 where Then, packet is sent 223 by processor 100 to processor 101 over network [C]...transmitted packet is received from network [C], and unpacked...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 5.
	
Regarding claim 6, Hassan-Kho-Verzun teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit, (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
discounting one or more field-values stored in one or more other fields in the data unit. (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
 	The motivation regarding to the obviousness to claim 1 is also applied to claim 6.

Regarding claim 7, Hassan-Kho-Verzun teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined function of one or more field-values stored in one or more of the fields in the data unit having replaced one or more of the field-values with predetermined values. (Kho, see figs. 3A-4B; see col. 4, lines 51-67 where computes 218 a difference between captured data and corresponding data in FIFO. Processor 100 determines 219 whether the difference is significant, preferably according to preselected tuning parameters. Note that when such difference is or approaches 60 zero, this embodiment becomes more similar to prior embodiments described above. If processor 100 decides YES in step 219, that significant data difference, then packet is filled 220 with data. Otherwise, if processor 100 decides NO in step 219, that insignificant data difference, then 65 packet is filled 221 with FIFO index and difference data. Packet processing performance is improved by flushing from FIFO non-relevant data before relevant data)
The motivation regarding to the obviousness to claim 1 is also applied to claim 7.

Regarding claim 11, Hassan-Kho-Verzun teaches further comprising: receiving the first data unit and the third data unit at the remote network diagnostic device; (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction (or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
inspecting the third data unit; and (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
in response to identifying the field-value therein indicative of the first data unit, generating a data unit corresponding to the second data unit in dependence on the at least one field containing an indication of the at least one field-value which differs from the corresponding field-value stored in the corresponding field of the first data unit. (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
The motivation regarding to the obviousness to claim 1 is also applied to claim 11.

Regarding claim 12, Hassan-Kho-Verzun teaches further comprising: performing local area network performance analysis at the remote network diagnostic device in dependence on the received first data unit and on the generated data unit corresponding to the associated second data unit. (Kho, see figs. 3A-4B; see col. 5, lines 3-19 where transmitted packet is received from network [C], and unpacked 224 as before by processor 101 to obtain data content…determines 225 whether unpacked packet data is a FIFO index by checking typed instruction ( or comparing against local corresponding FIFO). If processor 101 decides NO in step 225, that packet data is not a FIFO index, then such data is put 229 into front of FIFO. Otherwise, if processor 101 decides YES in step 225, that packet data is a FIFO index, then desired data is extracted 226 from FIFO correspondingly according to the index, and difference data is applied 227 to FIFO data to create new data)
The motivation regarding to the obviousness to claim 1 is also applied to claim 12. 

Regarding claim 14, Hassan-Kho-Verzun teaches further comprising one or more modules in or associated with the local area network gateway device. (Hassan, see figs. 1-3b; see paragraph 0020 where home router 102 serves as a gateway to the service provider network 106 for other devices 114 of the home network 104…; see paragraph 0017 where devices being managed belong to a local or personal network (hereinafter "home network") and are managed through a router of that home network...)

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan-Kho-Verzun in view of Muddu et al. (U.S. PGPub 2017/0063886).

Regarding claim 4, Hassan-Kho-Verzun teaches all the features of claim 1. However, Hassan-Kho-Verzun does not explicitly teach wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of Beacon packets, the plurality of Beacon packets being transmitted repeatedly after predetermined intervals.
Muddu teaches wherein the local area network diagnostic data obtained in respect of the local area network comprises a plurality of Beacon packets, the plurality of Beacon packets being transmitted repeatedly after predetermined intervals. (Muddu, see fig. 74; see paragraph 0622 where periodically transmit a beacon message ("beacon") to an external entity (e.g. a domain)…transmit beacons to a static domain because that domain can be quickly identified and blacklisted by existing network security solutions)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho-Verzun and Muddu to provide the technique of a plurality of Beacon packets, the plurality of Beacon packets being transmitted repeatedly after predetermined intervals of Muddu in the system of Hassan-Kho-Verzun in order to detect anomaly or threat, and to take action promptly (Muddu, see abstract).

Regarding claim 9, Hassan-Kho-Verzun teaches all the features of claim 1. However, Hassan-Kho-Verzun does not explicitly teach further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types,
the calculating of a data-unit-value for each of the plurality of data units of the particular data unit type or sub-type comprising calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type.
Muddu teaches further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types, (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
the calculating of a data-unit-value for each of the plurality of data units of the particular data unit type or sub-type comprising calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type. (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho-Verzun and Muddu to provide the technique of inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types and calculating the data-unit-values according to a predetermined function selected in dependence on the data unit type or the sub-type of Muddu in the system of Hassan-Kho-Verzun in order to detect anomaly or threat, and to take action promptly (Muddu, see abstract).

Regarding claim 10, Hassan-Kho-Verzun teaches all the features of claim 1. However, Hassan-Kho-Verzun does not explicitly teach further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types,
the identifying the first data unit and the second data unit from the plurality of data units as being similar comprising identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type.
Muddu teaches further comprising: inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types, (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
the identifying the first data unit and the second data unit from the plurality of data units as being similar comprising identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type. (Muddu, see fig. 74; see paragraph 0670 where analyzes the machine-generated traffic...the beacon data 7470 can also include a type of the connection request, e.g., a GET or POST, and URI of the destination. The anomaly detection module 7435 compares the beacon data 7470 with any of the known group types (also referred to as "beacon types") that are identified as likely to be anomalous to determine whether the machine-generated traffic is anomalous; see paragraph 0673 where compares the beacon data 7470 with the beacon types in the memory cache 7440 to determine if the beacon data 7445 matches with any of the beacon types in the memory cache 7440. If the beacon data 7445 matches with any of the beacon types, e.g., beacon type C, the anomaly detection module 7435 adds the beacon data 7445 to the beacon type C)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho-Verzun and Muddu to provide the technique of inspecting respective data units of the plurality of the data units whereby to determine a data unit type or sub-type for the respective data units from a plurality of possible data unit types or sub-types and  identifying the first data unit and the second data unit as being similar in dependence on a comparison of their respective data-unit-values using a comparison algorithm selected in dependence on the data unit type or the sub-type of Muddu in the system of Hassan-Kho-Verzun in order to detect anomaly or threat, and to take action promptly (Muddu, see abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan-Kho-Verzun in view of Zhang et al. (U.S. PGPub 2016/0149788).

Regarding claim 8, Hassan-Kho-Verzun teaches all the features of claim 1. However, Hassan-Kho-Verzun does not explicitly teach wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit.
Zhang teaches wherein calculating a data-unit-value for a data unit comprises calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit. (Zhang, see figs. 3A and 3B; see paragraphs 0007 and 0009 where applying a hash function to the sequence of packets of the data flow to generate a set of hash values for the sequence of packets, and sending the set of hash values and a set of timestamps for the sequence of packets to the controller to determine delay and loss across a service of the in-line service chain...; see paragraph 0071 where (1) record arrival times of a sequence of packets (e.g., 200 packets) belonging to the desired flow at both ends of the measurement switches, (2) apply a hash function to these selected packets to encode the full packet into a fixed number of bits at any switch where the measurement is to be taken. Store the hash value along with the time stamp in the Time Stamp Table (TST)...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hassan-Kho-Verzun and Zhang to provide the technique of  calculating the data-unit-value according to a predetermined hash-function of one or more field-values stored in one or more of the fields in the data unit of Zhang in the system of Hassan-Kho-Verzun in order to provide efficiency, flexibility, scalability and openness in directing traffic through a network (Zhang, see paragraphs 0039-0040). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Lee et al. (U.S. PGPub 2012/0230186), which describes network monitoring and network congestion analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443